Dibell, C.
Action by the county of Redwood against the city of Minneapolis to recover for support and medical attention given to one Nellie Risch, a poor person having a settlement in Minneapolis. Verdict for the plaintiff. The defendant appeals from the order denying its alternative motion- for judgment or for a new trial..
1. A former appeal of this case is reported in 126 Minn. 512, 148 N. W. 469. The opinion on that appeal recites the facts fully.
When the evidence on a second appeal is the same as on the first the opinion on the first is the law of the case, and, when the evidence is different, the opinion on the first is the law of the case so far as it is applicable. 1 Dunnell, Minn. Dig. § 398, and cases cited.
2. On the former appeal the court held that the defendant was liable to the plaintiff and that.there was left for determination only the amount of recovery. The evidence on the second trial is substantially the same with this exception: On the first trial it was admitted that the young woman in question could not be safely removed from Redwood county to Minneapolis during the time support and medical attention were given her by the county: and on appeal this court so stated the fact. On the second trial there was evidence from which it could be found that she could have been removed with safety. The court charged the jury that the plaintiff was entitled to recover the value of the support and attention given her by Redwood county. The only question is whether the court should have left it to the jury to find whether she could have been removed to Minneapolis with safety. Upon a consideration we are brought to the conclusion that this question, even if found in favor of the city, was not such a differentiating circumstance as to change the rule of liability as stated on the first appeal. The question of removal to Minneapolis was taken up by the county attorney of Redwood with the city authorities of Minneapolis. The city disclaimed responsibility. Redwood county applied to the board of control for a *43determination of the place of settlement of the young woman. The city appeared and answered. The board of control found her place of settlement to be Minneapolis. This determination was not made until after her death. It is clear that Minneapolis was her place of settlement. Under these circumstances we think that nothing in G. S. 1913, §§ 3072, 3083 (B. L. 1905, §§ 1489, 1500), relative to the return of a poor person to the place of his settlement, put upon Eedwood county the duty of returning the young woman to Minneapolis. When Minneapolis, with knowledge that she was receiving support and medical attention from Eedwood county, disclaimed responsibility, and was unwilling to receive her, the county authorities of Eedwood were not bound to bring her there.
Order affirmed.